84008: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15259: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84008


Short Caption:KASSEBAUM VS. STATE, DEP'T OF CORRS.Court:Supreme Court


Related Case(s):83942


Lower Court Case(s):Clark Co. - Eighth Judicial District - A810424Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:01/04/2022 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantShari KassebaumAdam Levine
							(Law Office of Daniel Marks)
						Daniel Marks
							(Law Office of Daniel Marks)
						


RespondentThe State of Nevada Department of CorrectionsAaron D. Ford
							(Attorney General/Carson City)
						Kevin A. Pick
							(Attorney General/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


01/03/2022Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


01/03/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)22-00036




01/03/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)22-00040




01/03/2022Filing FeeFiling Fee Paid. $250.00 from Law Office of Daniel Marks.  Check no. 19682. (SC)


01/04/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC)22-00244




01/07/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-00697




01/11/2022Notice/IncomingFiled Appellant's Corrected Certificate of Service. (SC)22-01163




01/14/2022MotionFiled Respondent's Motion to Dismiss Appeal. (SC)22-01504




01/18/2022Order/ProceduralFiled Order Denying Motion.  Respondent has filed a motion requesting this court to dismiss this appeal for lack of jurisdiction. The motion is denied.  This denial is without prejudice to respondent's right to renew the motion, if necessary, upon completion of settlement proceedings.  (SC)22-01611




01/21/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).22-02250




01/24/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-02276




01/24/2022MotionFiled Respondent's Motion to Dismiss Appeal. (SC)22-02347




01/27/2022MotionFiled Appellant's Response to Motion to Dismiss. (SC)22-02807




01/28/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 2/18/21. To Court Reporter: Lara Corcoran. (SC)22-02895




01/31/2022MotionFiled Motion to Consolidate With Docket No. 83942. (SC)22-03235




02/02/2022MotionFiled Respondent's Reply in Support of Motion to Dismiss. (SC)22-03530




02/07/2022MotionFiled Respondent's Opposition to Motion to Consolidate. (SC)22-04002




02/11/2022MotionFiled Stipulation to Extend Time to File Reply to Opposition to Motion to Consolidate With Docket No. 83942. (SC)22-04638




02/15/2022Order/ProceduralFiled Order Approving Stipulations.  The stipulations of the parties extending the time for filing the replies to the oppositions to the motions to consolidate these appeals are approved.  Appellant shall have until February 22, 2022, to file and serve the replies in support of the motions to consolidate.  Nos. 83942/84008.  (SC)22-05089




02/18/2022BriefFiled Appellant's Reply to Opposition to Motion to Consolidate Case Nos. 84008 and 83942. (SC)22-05508




03/07/2022TranscriptFiled Notice from Court Reporter. Lara Corcoran stating that the requested transcripts were delivered.  Dates of transcripts: 2/18/21. (SC)22-07216




04/20/2022BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE FILED ON 4/21/22) (SC)


04/21/2022Notice/OutgoingIssued Notice of Rejection of Deficient Brief.  (SC)22-12639




04/21/2022BriefFiled Appellant's Opening Brief. (SC)22-12654




04/21/2022AppendixFiled Joint Appendix. Vol. 1. (SC)22-12657




05/13/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  NNP22-AS/EC/KP  (SC)22-15259




06/13/2022Order/ProceduralFiled Order.  Appellant has filed a motion to consolidate these appeals.  Respondent opposes the motion and appellant has filed a reply.  The appeal in Docket No. 84008 was dismissed on May 13, 2022.  Accordingly, the motion to consolidate is denied as moot.  Nos. 83942/84008.  (SC)22-18746




06/13/2022RemittiturIssued Remittitur.  (SC)22-18748




06/13/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


06/24/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 15, 2022. (SC)22-18748





Combined Case View